Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 1 of 11

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER CLINIC, Inc. et.
al.
(Plaintiffs)

V. 1:20-cv-01630-JEB

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES et. al.
(Defendants)

DECL TION OF A BUSBY FOUNDER OF CHRISTIAN RESISTANCE
NON-PROFIT FAITH-BASED ORGANIZATION

1. I, Joshua Busby , declare under the penalty of perjury, pursuant to 28 USC sec. 1746 as
follows:

2. 1am over 18. I live in Mendenhall Mississippi.

3. Iam the founder of Christian Resistance, a non-profit organization located in Mississippi.’ I
and seven other Christian Missionaries started the organization in 2013. We began as a Christian

“truth movement.” Our goal was to fulfill the great commission by using the social media

 

' As Christians, we at Christian Resistance believe that Jesus Christ is the hope of the world.
That he is the redeemer and that his death on the cross pays for the sins of humanity. We believe
in faith that he died, was buried, and rose again. We believe that the Bible contains living words
that serve as the basis for ultimate reality and that the Bible memorializes the natural law that
was woven into the fabric of the Universe.
Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 2 of 11

platform provided by Facebook. It was our intent to build a big following. Number matter
because people matter. On our page we discuss doctrine, apologetics, cultural issues, and
matters of politics through the lens of the Bible. We had over 151,000 followers who we
ministered to. We worked incredibly hard to build such a large following.

4, We would use our Facebook page to organize Bible studies. We saw a lot of people convert to
Christianity because of our page. We would talk about issues that many Churches were too
afraid to bring up, and we saw that really had an impact on people in leading them into the faith.
There are a lot of hurting people out there who are looking for life and purpose, and we intended
to point them towards what we sincerely believe is the absolute truth. Our actions were
motivated by a love based on truth, and not love based on shallow sentimentality that has nothing
to do with reality.

5. Another function we at Christian Resistance provided was that we would provide
commentary and criticism of political and world events that we felt like were objectively evil and
subversive to human flourishing. We did more than just outreach, we would try to encourage
believers and give them our take on world events through the lens of the New Testament
scripture. Our objective standard for classifying other movements or activity in the world as evil
was the Bible. It was our intent to promote peace as far as we were able, to speak the truth in
love, to call out censorship, to expose intellectual dishonesty, and to affront courses of conduct
that are self-evidently damaging, destructive, dehumanizing, depersonalizing, and desensitizing.
In one sense, we did consider ourselves to be Christian whistleblowers. We firmly believe that
silence in the face of evil is itself an evil. We believe without apology that to refuse to oppose

immorality is to cooperate with it.
Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 3 of 11

6. Iam a taxpayer of the United States and of the State of Mississippi. I believe the testimony of
ex gays that homosexuality is a religious doctrine that flows directly out of the church of Secular
Humanism. I do not want a penny of my taxpayer funds, not a dollar to in any way go towards
the government’s promotion, entanglement, endorsement, and ratification of the religion of
Secular Humanism. I do not want the government officials issuing licenses to self-identified
homosexuals. I do not want the government distributing a constellation of benefits to
self-identified homosexuals which treats their worldview as if it is real, plausible, ethical, moral,
and indefensible, when it is not.

7. At Christian Resistance, we would post our opinion in opposition to homosexuality and the
feminist movement. We would always back it up with scripture. There was never anything
posted that was vulgar. While we oppose the homosexual ideology, we did not demean any
individual. Ever since the Supreme Court handed down the decision in Obergefell, all that did
was spread fuel to the fire - a brush fire. In the wake of Obergefell, our Facebook page has been
relentlessly antagonized and harangued by self-identified homosexuals, feminists, and devout
believers in the Secular Humanist religion without mercy. We had one self-identified
homosexual who told us that he was going to report every single one of our posts, and he did.
Their intent was not “loving” whatsoever. Their intent was to punish us for not converting to
their religious worldview that the government has wrongfully endorsed through the misuse of the
Fourteenth Amendment. All Obergefell did was plunge self-entitled homosexuals into a deeper
state of intellectual blindness and self-entitlement. In the wake of Obergefell, our page has been
regularly blocked and disabled, which was distressful, discouraging, and unfair - and

economically harmful. In building a social media network on Facebook, we at Christian Reliance
Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 4 of 11

have detrimentally relied on the notion that tolerance is a two way street. Obergefell so clearly
established the religion of Secular Humanism as the National religion that the two way street is
long gone.

8. At the center of the Bible is a man dying on the Cross while loving his enemies and telling his
followers to do the same. We love people, even broken ones. The starting place of Christianity is
a recognition that we are in need of a savior. It is a posture of humility. We at Christian
Resistance are in the practice of finding hurts and healing them and finding needs and meeting
them. Yet, in the wake of the Obergefell putsch, the malicious attacks by self-entitled believers
in homosexual orthodoxy have been vulgar, abusive, obscene, degrading, malicious, dishonest,
fraudulent, callous, immature, and unyielding. Such harassment has been crafted out of mean
spiritedness due to a spectacular refusal to think logically, which has had to effect of disrupting
our efforts to share our opinions, thoughts, and beliefs that are not only faith-based but also
accord with self-evident neutral fact-based truth. There is no question that the master narrative of
the United States Constitution and the Bill of Rights is the radically transformative personalized
truth of the New Testament Gospel. This is because the Bible parallels neutral and natural
self-evident truth. No amount of intellectual denial changes that fact. No amount of intellectual
squinting will undo the fact that gay marriage policy and sexual orientation statutes are a sham.
They do not accomplish their goal. They do enshrine the dogma floated by the LGBTQ church
and religion of Secular Humanism.

9. Once we posted on our Christian Resistance Facebook page a picture of a woman wearing a
sweater and a scarf with the caption, “this is how a Godly woman dresses for winter.” We

received thousands of criticisms and vulgar attacks by the LGBTQ church and devout followers
Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 5 of 11

of the religion of Secular Humanism, who pride themselves on the unproven faith-based
assumption that absolute truth does not exist. Facebook ended up deleting the post, and then
Facebook turned around and banned our page for seven days. The antagonization by Facebook
and legion of Secular Humanists online comes as a direct result of the government’s wrongful
endorsement and entanglement with gay marriage. The government’s decision to endorse gay
matriage has not given children of gay marriage dignity, it has given a sword to Secular
Humanists to relentlessly attack Christians and other non-observers. Gay marriage is not real
marriage to begin with. It is a parody marriage that is a critique on fact-based actual marriage -
which is neutral, natural, non-controversial, and secular in nature. Man-woman marriage policy
does not promote religion, but the same cannot be said of policies that respect parody marriage.
By this State’s deciding to issue gay marriage licenses to self-identified homosexuals, the State is
giving a license to all Secular Humanism to marginalize, harangue, and oppress anyone who
refuses to buy into the new National Religion of Secular Humanism, as promoted by the
intolerant, narrow-minded, abusive, and exclusive LGBTQ church. I can personally attest after
years of being antagonized on line by legions of Secular Humanists and members of the LGBTQ
church that gay marriage policy and fake sexual orientation civil rights statutes are an
indefensible legal weapon against non-observers. Facebook and other businesses feel justified in
stifling Christians because they believe that the governments endorsement of Secular Humanism
orthodoxy backs up their oppression. This is the same erroneous beliefs that were held by the
Nazis as they marginalized, murdered, and oppressed Jews.

10. It is unwise and dangerous for the government to make Secular Humanism/post modern

western individualistic moral relativism as the national religion for every reason. It takes a huge
Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 6 of 11

amount of faith to believe that this life is all that there is. That is, it take an immense about of
religious belief to think that we are all just accidental particles, animated pieces of meat, and a
bundle of random chemicals. If truth really was relativive, and if nature is all there is - what is
more natural than violence? If truth is relative, then there is absolutely nothing to stop those in
power from violently oppressing anyone who disagrees with them. After all, the ends would
justify the means. It is a simple fact that a huge portion of the political platform promoted by the
Democratic party is Unconstitutional because it would have the effect of entangling the
government with the religion of Secular Humanism. Officials in office, must at least be required
to know the difference between secular and non-secular, real and fake, and right and wrong.
Otherwise, it is my experience that the evidence would suggest that they are unfit to lead.

11. This is America. This is not Iran. America cannot be a Nation under the vicious thumb of the
religion of Secular Humanism. As a taxpayer, I demand that all 50 States and Federal
Government disentangle itself from the respecting homosexual ideology - overruling all policies
that endorse such practices.

12. At one point, I encountered a clip from a video of homosexuals having sex with one another
that was posted on Facebook. I reported it. Facebook responded that the video did not violate the
community standards and then antagonized our page for making the report. It was reprisal for
whistleblowing. There is no doubt that is a double standard online that the government cultivated
by its reckless endorsement of gay marriage and sexual orientation as a civil rights matter - when
it never was. There are Facebook posts where Christianity is being smeared and demeaned and
those posts are not removed, and I am not saying that they should be. But the double standard

created online and by businesses who look to government for a sense of truth and purpose is
Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 7 of 11

simply not right. Facebook should be treated like a quasi-government actor. There are seven
billion people in the world, and there are over a billion Facebook accounts. The Federal Courts
and Congress must pass laws that compel Social media websites that market themselves as
secular with more than a million followers to fall subject to the Constitution. Congress and the
States should amend the constitution to that effect if necessary.

13. I believe in the freedom of Speech and the First Amendment Freedom of Expression Clause.
Secular Humanists and the members of the LGBTQ church have to be allowed to believe what
they want to believe and to say what they want to say - as long as it is not threatening safety.
Self-identified homosexuals, polygamists, zoophiles, wizards, transgenders, and so forth should
be and are permitted to have wedding ceremonies. A man should be allowed to informally marry
a man and believe that the man is his wife. But we at Christian Resistance should also be allowed
to say our opinion and take positions that accord with our worldview without the fear of constant
reprisal. The government must stay completely away from the practice of legally endorsing,
respecting, and recognizing parody marniages.

14. At one point, we posted verses from the Quran and showed how the Quran contradicted
itself. The hoards of LGBTQ Secular Humanists who troll our page reported the post, and
Facebook banned us for that. On the one hand, it is strange to us that the LGBTQ church and
Secular Humanists zealously defend the Islamic religion, when if those same members of the
LGBTQ church were to show up in Muslim Nations they would be beheaded, burned alive, or
thrown off of roof tops. This caused us to question why would they do that? The answer is that
the LGBTQ church knows that their religion is irrational and fake, just as they also know that

Islam is a fake and phony religion. The idea that there is a God in heaven who is a cruel Judge,
Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 8 of 11

whose love you have to earn is a one sided love scenario that is exploitative by definition.
Works-based righteous religion lead to the same moral superiority complex manifested by the
religion of Secular Humanism. Both Secular Humanism and Islam are two worldviews that lead
to the same end, a moral superiority complex that leads to the marginalization and violent
oppression of non-observers. Islam and Secular Humanism are aligned in opposing Christianity
because Christianity involves the truth, not fiction. The truth is crunchy. It convicts and it cuts,
but it will set a person and a Nation free. While we believe that Christianity has an exclusive
monopoly on the truth, we at Christian Resistance by no means want to the government to
mandate Christianity - for it would promote the very form of legalism that Christ Himself was
adamantly opposed to. Instead, we simply want the Government to disentangle itself from the
religion of Secular Humanism by no longer legally recognizing any form of parody marriage or
from treating any sexual orientation statute as if the matter actually involves civil rights, when it
does not. We at Christian Resistance not want the government to put religion over non-religion.
15. Our government is not a redeemer. It is not a savior. Government is not something we all
belong to as many Democrats unwisely believe. Our government cannot be used by Secular
Humanist to enshrine their ideology in the chance that it explains away the nature and innate
feelings of shame and inadequacy that come from choosing a path that goes against the
givenness of our nature in the way we are designed. Our government was never designed for
that, and as a taxpayer myself, I demand that the government immediately disentangle itself from
endorsing gay marriage and policies that treat sexual orientation as a civil rights issue and not as

a matter of religious faith.
Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 9 of 11

16. We at the Christian Resistance do promote the Gospel. We will never stop doing that no
matter how much coercion any third party or any government entity threatens. We do think that
people would be wise to repent and come to foster a personal relationship with Jesus Christ. The
truth has set me free, and I want others to have that free gift. It would be cruel for me not to
promote that good news. My efforts to promote the Gospel are not motivated by fear (like in
Islam) or shame (like in the Secular Humanism) but out of authentic love that radically
transforms the heart. As an American citizen and taxpayer of Mississippi, I am not interested in
being stifled because Secular Humanists in government are too jaded and intellectual blind to
admit that homosexuality is a religious dogma that flows directly out of the religion of Secular
Humanism. Based on the personal targeting that I have experienced, I can attest and am willing
to attest before any government body that policies that treat gay marriage like actual marriage are
nothing more than non-secular shams that erode the Constitutional rights afforded to millions of
non-observers under the Bill of Rights and the Constitution. The government’s decision to
endorse gay marriage is not just an assault on authentic community standards of decency, it is an
assault on the Constitution itself.

17. In December 2017, around Christmas, at 3am in the morning, Facebook permanently deleted
Christian Resistance page, which contain over 151,000 followers. We had worked diligently to
build such a large network. The removal is the direct result of the government’s entanglement
with the religion of Secular Humanism. It has relegated us to second class citizen status. While
buying into a the homosexual worldview an individual may be relegating themselves to a second
class lifestyle, the government cannot justify the misappropriation of the Constitution to frame a

religious matter as a civil rights one, when it never was.
Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 10 of 11

18. Iam really sick of this abuse and harassment that I have been subjected to due to a refusal
for the government to admit that homosexual ethos and sexual orientation theocratic dogma is
predicated on a series of unproven faith-based assumptions and is implicitly religious in nature.
19. In response to my testimony, I want to see three things take place. First, I want to see the
Federal and State government enjoined from legally recognizing any form of parody marriage.
Second, I want the government to make crystal clear than any individual can self-identify as
anything they would like and that they can have wedding ceremonies but that the government
can only legally recognize, endorse, and respect actual marriage between one man and one
woman because it is the only neutral, natural, non-controversial, and secular form of marriage
that does not offend the Establishment Clause. Third, I want the Courts to enjoin Facebook, and
I want the legislature to introduced an act that causes Facebook to be treated as a
quasi-government actor because of the political power it has gained by attracting so many
subscribers.

20. I take heart in this "If the world hates you, keep in mind that it hated me first.” John 15:18
For this world is not our permanent home; we are looking forward to a home yet to come.
Hebrews 13:14. Blessed are those who are persecuted because of righteousness, for theirs is the
kingdom of heaven. Matthew 5:10. Sometimes it is wrong to not be angry in the face of so much
injustice. The opposite of love is not anger. It is hate, and the final form of hate is indifference,
and I am not indifferent, but I am ready to testify. I want to see change occur because America

is a city on a hill. I do not want other Christians to be harassed, marginalized, and oppressed for
Case 1:20-cv-01630-JEB Document 30-4 Filed 07/14/20 Page 11 of 11

exercising their Freedom Of Expression rights that the wrongful enshrinement of gay marriage

and fake sexual orientation civil rights statutes destroys.

21. I attest under the penalty of perjury that the above mentioned statements are true and

accurate,

Ghote! Bb

J Sat Busby
